Judgment dismissing complaint on the merits in an action for an accounting reversed on the law and a new trial granted, costs to appellant to abide the event. In our opinion the plaintiff is entitled to an accounting by the defendant of the moneys received by him for services as an expert witness during the existence of the partnership agreement and to recover his share thereof under the contract, unless it shall appear upon the trial that the parties, by their conduct, gave to the seventh clause of said contract a practical construction under which the defendant was entitled to retain said moneys. Findings of fact inconsistent herewith are reversed. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.